Order, Supreme Court, New York County, entered January 4,1973, granting plaintiffs’ motion for an injunction pendente lite is unanimously modified, on the law and the facts, to strike subparagraph (c) of the first ordering provision, and, as so modified, the order is affirmed. Plaintiffs-respondents' shall recover of defendant appellant one bill of $40 costs and disbursements of this appeal. Appellant may apply for an early trial if it so desires. We agree that a clear right to the injunction was shown with respect to the phonograph records. However, questions of fact are raised concerning the songfolio entitled “The Early Songs of Paul Simon”, and since plaintiff Simon has conceded authorship of the songs contained therein and has exploited such songs in his own behalf, there was a failure to establish that he would he irreparably injured by the continued distribution and sale by defendant of the songfolio. Concur — Stevens, P. J., Markewieh, Lane, Steuer and Tilzer, JJ.